Citation Nr: 1547884	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  13-17 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a heart disability, to include ischemic heart disease and as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1969 to February 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In June 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the record.  At the hearing, the undersigned held the record open for 60 days to allow for the submission of additional evidence.  In September 2015, additional evidence was provided and associated with the claims file.  At that time, the Veteran requested that the record be held open for an additional 30 days, to allow for the submission of additional records.  No action was taken on the request; however, as his claim is being remanded, the Veteran will have the opportunity to submit any additional records prior to the readjudication of his claim by the agency of original jurisdiction (AOJ). 

The Veteran originally sought service connection for ischemic heart disease, on the basis of exposure to Agent Orange while serving in the Republic of Vietnam.  However, at the June 2015 hearing, the undersigned expanded the scope of his claim to include service connection for a heart disability, to include ischemic heart disease.  The Board notes that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability . . . [and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (when determining the scope of a claim, the Board must consider the claimant's "description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); see also 38 C.F.R. § 3.159(c)(2011).  Therefore, in light of Brokowski, Robinson, and Clemons, the Board has recharacterized the issue of service connection for a heart disability as noted on the first page of this decision. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the documents in that file reveals VA medical records.  All other documents in Virtual VA are either duplicative of those contained in the VBMS or irrelevant to the claim on appeal.   

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran is seeking service connection for a heart disability that he contends was caused by his exposure to herbicides while in service.  The Board notes that the Veteran's service personnel records show in-country service in the Republic of Vietnam; therefore, exposure to herbicides is conceded.

The Board notes that, if a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).  The diseases presumptively associated with herbicide exposure include ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  Id.  

As noted above, the Veteran's claim has been expanded from a claim for ischemic heart disease to include service connection for a heart disability.  Service treatment records are silent with respect to any complaints, findings, or diagnosis of a heart disability.  However, post service private and VA treatment records show diagnoses of chronic atrial fibrillation, chronic diastolic congestive heart failure, and myocardial ischemia.  A February 2012 VA treatment note indicated that testing suggested a diagnosis of mild ischemia and a prior injury, possibly an old infarction.  It was also noted that the Veteran had previously experienced heart failure, and had a diagnosis of mild aortic valve disease.

In September 2012, the Veteran underwent a VA ischemic heart disease (IHD) examination.  At that time, the examiner found no evidence of IHD.  However, the examiner did not address the medical evidence which appeared to show a diagnosis of ischemia.  Therefore, as the examiner failed to discuss the significance, if any, of this possibly relevant evidence, the Board finds the September 2012 examination inadequate for purposes of deciding the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312   (2007) (finding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In addition, in June 2013, the Veteran provided a medical record showing a diagnosis of myocardial ischemia.  

In light of the newly-expanded claim, and the medical evidence showing diagnoses of multiple heart conditions, the Board finds that a new VA examination is warranted. 
Finally, the Board notes that the most recent VA treatment records in the Veteran's claims file are dated through August 2012.  Updated records likely exist.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ must obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since August 2012, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, to include private treatment records from his non-VA cardiologist.  The AOJ should explain that the Veteran has a full one-year period for response.  Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. 
§ 3.159 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since August 2012.  Follow the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record, to include private medical records.

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After obtaining all outstanding treatment records, the Veteran should be afforded an appropriate VA examination with a cardiologist in order to determine the nature and etiology of any heart disability, to include atrial fibrillation, congestive heart failure and/or myocardial ischemia.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

After review of the claims file and examination of the Veteran, the examiner should identify all heart disabilities found, to include-but not limited to-atrial fibrillation, congestive heart failure and/or myocardial ischemia.

Then, with respect to each identified heart disability, examiner should opine whether the diagnosed disability is considered ischemic heart disease for purposes of VA regulations.  The examiner should discuss prior diagnoses and explain his or her rationale for the conclusions reached.

If the examiner determines that any of the Veteran's cardiovascular/heart disabilities are not ischemic heart disease, the examiner should then opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability began during, was manifested within one year of discharge from, or is otherwise the result of, the Veteran's military service, to include his conceded exposure to herbicides as a result of his service in the Republic of Vietnam. 

The examiner should specifically discuss the Veteran's lay statements with regards to onset and diagnosis of symptomatology, as well as any continuity of symptomatology since discharge from service.  The examiner should also discuss any other pertinent evidence of record, as appropriate.

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The purpose of this remand is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet.App. 369 (1999). 
This remand must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).




